Citation Nr: 1442814	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  09-10 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for left carpal tunnel syndrome, to include as secondary to service-connected disability.    

2.  Entitlement to a rating in excess of 10 percent for left tennis elbow. 

3.  Entitlement to a rating in excess of 10 percent for left cubital tunnel syndrome.

4.  Entitlement to a rating in excess of 10 percent for hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to August 1979 and from December 1995 to August 1996, with additional service in the National Guard.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In January 2011 the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of the hearing is of record.  In April 2011, the Board remanded the issues on appeal for further development.  

In the April 2011 remand, the Board noted that the claim for service connection for left carpal tunnel syndrome had been previously denied in a January 2003 rating decision, but that the RO had reconsidered the claim after additional service treatment records were associated with the claims file, and continued the previous denial in the October 2007 rating decision.  

Typically, when a claim has been denied in a prior unappealed rating decision, new and material evidence is required to reopen the claim.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).  However, in this case, additional service treatment records were apparently associated with the claims file in July 2007.  While these service treatment records are, in large part, duplicative of service treatment records which were previously of record at the time of the January 2003 rating decision, and do not include any records reporting findings of or treatment for left carpal tunnel syndrome, they do include sworn statements relating to a September 1999 injury, reportedly incurred while the Veteran was on inactive duty for training (INACDTURA) with the National Guard.  

At the time of the January 2003 rating decision, the claims file included a September 1999 Statement of Medical Examination and Duty Status reflecting that the Veteran was evaluated for repetitive movement to the left elbow (tennis elbow) in September 1999.  This statement indicates that, while on INACDUTRA, the Veteran reached to pick up his rifle and had sharp pain in his left wrist, elbow, and arm.  Also of record at the time of the January 2003 rating decision was an October 1999 Report of Investigation indicating that, in September 1999, the Veteran experienced pain going up his left arm/elbow when picking up his weapon.  The diagnosis was repetitive movement to the left elbow (tennis elbow).  Among the additional service treatment records associated with the record in July 2007 are September 1999 sworn statements from fellow service members documenting the Veteran's complaints of pain in his left arm and elbow after lifting his weapon and a statement indicating that the Veteran had been told by a clinician that his pain did not come from picking up his rifle, but was, rather, likely the result of repetitive motion.  While the diagnosis following the September 1999 injury was left tennis elbow, as opposed to left carpal tunnel syndrome, insofar as the Veteran reported pain in the left arm, and as the claim for service connection for left carpal tunnel syndrome is being considered both on a direct basis and as secondary to service-connected disability (including left tennis elbow), and because the additional sworn statements pertain to the reported September 1999 injury, the Board, resolving all doubt in favor of the Veteran, finds the additional service records associated with the claims file in July 2007 to be relevant to the claim for service connection for left carpal tunnel syndrome.  Thus, consistent with the characterization of the claim in the prior remand, the claim will be readjudicated without the requirement that new and material evidence be received.  See 38 C.F.R. § 3.156(c).

Further, even if the Board were to determine that the additional service treatment records associated with the claims file in July 2007 were not relevant to the claim for service connection for left carpal tunnel syndrome, new and material evidence regarding the claim for service connection for left carpal tunnel syndrome was constructively received within one year of notice of the January 2003 rating decision.  See 38 C.F.R. § 3.156(b).  In this regard, the RO denied service connection for left carpal tunnel syndrome in the January 2003 rating decision based on a finding that there was no objective evidence of left carpal tunnel syndrome by electrodiagnostic evaluation and no confirmed diagnosis of left carpal tunnel syndrome related to the left tennis elbow.  At the time of that rating decision, the evidence included July 2000 and July 2002 EMG studies reporting no evidence of left carpal tunnel syndrome.  An August 2002 EMG report showed findings consistent with a mild left carpal tunnel syndrome and a private physician's assessment included possible carpal tunnel syndrome.  In January 2003, however, a VA physician indicated review of the medical evidence of record and opined that there was no confirmed diagnosis of left carpal tunnel syndrome at that point in time.  

Added to the claims file in July 2004 were additional VA treatment records which include a March 2003 EMG of the left upper extremity which revealed findings suggesting possible mild left carpal tunnel syndrome.  In April 2003, the Veteran returned for follow-up in the VA orthopedic surgery clinic, at which time the physician reviewed the March 2003 EMG.  The impression was left ulnar neuropathy with sensory changes.  The physician commented that the Veteran also had symptoms of carpal tunnel syndrome as well as lateral epicondylitis.  An April 2003 VA primary care note includes an assessment of chronic pain related to carpal tunnel and median/ulnar nerves on the left.  

Although the March and April VA treatment records were associated with the claims file more than one year after issuance of the January 2003 rating decision, these records were constructively received within one year of the January 2003 rating decision.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency).  The submission of new and material evidence within the one-year appeal period following the notification of the denial of a claim serves to abate the finality of that decision.  See Buie v. Shinseki, 24 Vet. App. 242, 252 (2011).  Accordingly, the claim has been characterized as reflected on the title page.

The Board has reviewed the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) e-folders.  The Virtual VA e-folder includes VA treatment records which are not of record in the paper claims file and which were associated with the e-folder subsequent to issuance of the most recent supplemental statement of the case (SSOC) in June 2012.  However, as the claims are being remanded, the AOJ will have the opportunity to consider this evidence.  See 38 C.F.R. § 20.1304.  The VBMS e-folder does not contain any documents.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As indicated above, in addition to his periods of active duty service, the Veteran served in the National Guard.  The record indicates that the Veteran was on INACDUTRA in September 1999; however, it does not appear that attempts have been made to verify specific dates of any additional periods of active duty for training (ACDTURA) and/or INACDUTRA.  Of note, an August 1998 private treatment record reports that the Veteran had just returned from military training.  On remand, the AOJ should undertake appropriate action to verify the dates of any additional periods of ACDUTRA and/or INACDTURA.

Remand is also required to obtain outstanding records which are potentially pertinent to the claims on appeal.  A June 1999 VA joints examination obtained to evaluate the service-connected left elbow disability reports that the Veteran was followed in the orthopedic clinic at the Nashville VA Medical Center (VAMC) and had recently been seen in May 1999, at which time he was given a diagnosis of left lateral epicondylitis.  A September 2000 VA treatment record reports that the Veteran had been evaluated in the orthopedic clinic in May, at which time an EMG was ordered.  An October 2001 VA treatment record reports that the Veteran underwent EMG in August 2001 which reportedly showed marginal slowing of motor conduction velocities in the left forearm; however, there was reportedly no electrical evidence of left carpal tunnel syndrome, ulnar neuropathy, or cervical radiculopathy.  

The claims file/e-folder include VA treatment records dated from December 1998 to April 1999 and from July 2000 to February 2013; however, the reported VA treatment in May 1999 and May 2000 and the August 2001 EMG are not of record.  As any records of VA treatment dated between April 1999 and July 2000 and the August 2001 EMG report are potentially pertinent to the appeal and within the control of VA, they should be obtained and associated with the claims file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell, 2 Vet. App. at 613.  

Additionally, the Virtual VA e-folder includes a February 2013 rating decision which is not of record in the paper claims file, in which the RO, in part, denied service connection for left hand and left shoulder arthritis.  The evidence considered in that rating decision included statements from the Veteran received in January and February 2012, a June 2012 letter from the Veteran's representative, and VA hand and finger and shoulder and arm examinations dated in February 2013.  This evidence is not of record, however, in either the paper claims file or e-folder.  As this evidence may be pertinent to the claims on appeal, in particular the claim for service connection for left carpal tunnel syndrome and the claims for increased ratings for left tennis elbow and left cubital tunnel syndrome, it should be obtained on remand.  

VA also has a duty to obtain relevant records of treatment reported by private physicians.  Massey v. Brown, 7 Vet. App. 204 (1994).  During the January 2011 hearing, the Veteran testified that he saw his private physician, Dr. T.D., at Summit Hospital for blood pressure checks every six months to a year.  These private treatment records are not presently of record, nor have they been requested by VA.  These records should be requested on remand.  

Remand is also required to afford the Veteran new VA examinations to evaluate the claims on appeal.  In the April 2011 remand, the Board instructed that the Veteran should be afforded new VA examinations to evaluate his service-connected left tennis elbow, left cubital tunnel syndrome, and hypertension.  The Board instructed that the examiner should also determine whether the Veteran had left carpal tunnel syndrome and, if so, provide an etiological opinion.  

The Veteran underwent a VA joints examination to evaluate his left elbow examination in May 2011.  Examination revealed numbness in the 4th and 5th digits, but did not otherwise include a neurological examination or include findings necessary to evaluate the Veteran's left cubital tunnel syndrome according to the pertinent rating criteria.  Because VA undertook to provide a VA examination to evaluate the service-connected left cubital tunnel syndrome, the Board must ensure that such an examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120 (2007).  Accordingly, the Veteran should be afforded a new VA examination to evaluate this disability.  

Range of motion testing of the left elbow during the May 2011 VA examination revealed flexion and extension from 0 to 130 degrees.  Pronation and supination were each from 0 to 80 degrees.  VA treatment records dated in August 2012 and January 2013 document that the Veteran had decreased range of motion in the left elbow.  In January 2013, the Veteran reported that his left hand, elbow, and shoulder pain was worse, although not particularly worse lately.  The Veteran is entitled to a new VA examination where there is evidence (including his statements) that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); VAOPGCPREC 11-95 (1995).  Because VA treatment records dated after the May 2011 VA examination suggest the possibility of worsening of the left tennis elbow disability, which was most recently evaluated over three years ago, the Veteran should also be afforded a new VA examination to evaluate this disability.  

Similarly, the Veteran underwent VA hypertension examination in May 2011, at which time blood pressure was 139/90, 146/95, and 126/87.  During VA treatment in January 2013, blood pressure was 160/113 and 164/101.  A February 2013 VA emergency room record reports blood pressure of 153/106.  These VA treatment records suggest a worsening of the Veteran's hypertension since May 2011.  Accordingly, he should also be afforded a new VA examination to evaluate this disability.  

Regarding his claimed left carpal tunnel syndrome, the May 2011 VA joints examiner commented that there was no evidence of carpal tunnel; however, more recent VA treatment records reflect findings of left carpal tunnel syndrome.  In this regard, in February 2012, the Veteran underwent an EMG to evaluate his left ulnar neuropathy and his prior mild median neuropathy.  The physician noted that the Veteran's symptoms started in 1996 with various activities during deployment.  The assessment was electrodiagnostic findings consistent with a moderate left ulnar neuropathy at the level of the elbow.  In addition, the median mononeuropathic findings were more pronounced and the physician commented that the Veteran reported symptoms which corroborated a clinical diagnosis of carpal tunnel syndrome.  In March 2012, a physician in the VA orthopedic surgery clinic reviewed the EMG and commented that the studies were compatible with ulnar neuropathy at the cubital tunnel level to a moderate degree but were also positive for carpal tunnel as well, with interference of motor and sensory functions.  He stated that, in reviewing the Veteran's history, this had been longstanding from back in the late 1990s when he had an in-service injury.  The orthopedic surgeon commented that the Veteran had cubital and carpal tunnel syndromes both clinically and electrodiagnostically.  During VA treatment in June 2012, the Veteran reported more than 10 years of left wrist/hand/elbow pain which started while he was deployed.  The assessment was left carpal tunnel syndrome and left cubital tunnel syndrome.  

There is evidence, including the March 2012 VA treatment record, suggesting that the Veteran has left carpal tunnel syndrome related to service; however, he has not yet been provided a VA examination, to obtain an etiological opinion regarding his claimed left carpal tunnel syndrome.  He should be afforded a VA examination on remand.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Finally, in the April 2011 remand, the Board instructed that the Veteran should be provided notice pursuant to the Veterans Claims Assistance Act (VCAA) regarding his claim for service connection for left carpal tunnel syndrome.  The Veteran was furnished a VCAA notice letter in April 2011.  The RO has denied the claim for service connection on both direct and secondary bases; however, the April 2011 VCAA letter did not advise the Veteran of the information and evidence necessary to substantiate a claim for secondary service connection.  On remand, the Veteran should be provided corrective notice.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran a corrective VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that includes an explanation as to the information or evidence needed to establish service connection for left carpal tunnel syndrome as secondary to service-connected disability.  

2.  Undertake appropriate action to attempt to verify all of the Veteran's periods of ACDUTRA and INACDUTRA with the National Guard.

3.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his left upper extremity and/or hypertension.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file/e-folder.  

A specific request should be made for:  

(1) VA treatment records from the Nashville VAMC dated between April 1999 and July 2000, to include VA records dated in May 1999 and May 2000 (as referred to during a June 1999 VA examination and a September 2000 VA treatment record);

(2) an August 2001 VA EMG study (as referred to during VA treatment in October 2001);

(3) VA treatment records from the Nashville VAMC dated since February 2013; and

(4) any pertinent records from the Veteran's private physician, Dr. T.D., as identified during the January 2011 hearing.  

If any identified records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented.

4.  Associate with the paper claims file or e-folder all pieces of evidence relied on in the February 2013 rating decision that are not currently associated with the claims file/e-folder, to include:  

(1) statements from the Veteran received in January and February 2012, 

(2) a June 2012 letter from the Veteran's representative, and 

(3) VA hand and finger and shoulder and arm examinations dated in February 2013.

5.  After all available records have been associated with the claims file/e-folder, afford the Veteran a VA examination to determine the etiology of his left carpal tunnel syndrome.  All indicated tests and studies are to be performed.  In conjunction with the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

Following examination of the Veteran and a review of the record, the examiner should indicate whether the Veteran has had left carpal tunnel syndrome at any time since approximately September 2002 (when he filed his claim for service connection).  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any left carpal tunnel syndrome present at any time since approximately September 2002 was incurred or aggravated as a result of the Veteran's active military service, including any ACDUTRA service, or is related to an injury incurred or aggravated during INACDUTRA.

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any left carpal tunnel syndrome was caused, or alternatively, aggravated (chronically worsened) by service-connected left tennis elbow and/or left cubital tunnel syndrome.  

As indicated above, the examiner should review the record in conjunction with rendering the requested opinion; however, his or her attention is drawn to the following:

* In February 1996, the Veteran was evaluated at the U.S. Army Hospital in Heidelberg for left arm pain for two months.  The report notes that the Veteran was working in finance and his civilian job was as a switch man for the railroad.  It was noted that the Veteran continuously performed strenuous work with his hands.  The assessment was rule out left early carpal tunnel syndrome or ulnar nerve involvement.  The nurse practitioner submitted a request to have the Veteran evaluated in the orthopedic clinic.  

* The following day, the Veteran was evaluated in the orthopedic clinic for left hand and forearm pain for two months.  The consultation request indicates that examination was negative for carpal tunnel syndrome.  The assessment following evaluation in the orthopedic clinic was lateral epicondylitis versus radial tunnel syndrome.  

* In March 1996, the Veteran was evaluated by occupational therapy for left tennis elbow for the past two months, with symptoms of tingling and pain around the ulnar side, including the fingers.  The assessment was left tennis elbow causing pain, tingling.  

* A May 1996 record reports that the Veteran's symptoms at the lateral epicondyle seemed to be improved and his symptoms seemed to be more "central/radial" forearm.  

* A July 1996 Statement of Medical Examination and Duty Status reports that the Veteran was experiencing tennis elbow as a result of job-related tasks (i.e., pulling, lifting, etc.) with an initial onset date in December 1995.  The report indicates that the Veteran reaggravated his tennis elbow in December 1995 during the unloading of equipment.  

* A May 1998 EMG of the left upper extremity was within normal limits except for a slightly decreased left ulnar sensory potential.  There was no electrophysiological evidence of definite cervical radiculopathy, radial entrapment, or focal ulnar entrapment at the elbow.  

* A September 1998 EMG revealed an abnormal study consistent with early demyelination changes in the left median and ulnar nerves, possibly due to irritation of the brachial plexus at the medial cord or lower trunk.  The physician stated that, when correlated with clinical findings, this might be compatible with thoracic outlet syndrome.  

* A September 1999 Statement of Medical Examination and Duty Status reflects that the Veteran was evaluated for repetitive movement to the left elbow (tennis elbow) in September 1999.  This statement indicates that, while on INACDUTRA, the Veteran reached to pick up his rifle and had sharp pain in his left wrist, elbow, and arm.  

* An October 1999 Report of Investigation indicates that, in September 1999, the Veteran experienced pain going up his left arm/elbow when picking up his weapon.  The diagnosis was repetitive movement to the left elbow (tennis elbow).  

* The assessment following VA treatment in July 2000 included recurrent left lateral tennis elbow and rule out left carpal tunnel.  

* A July 2000 EMG of the left upper extremity was abnormal, suggesting possibly underlying polyneuropathy.  There was no electrical evidence of left ulnar neuropathy or left carpal tunnel syndrome.  

* A July 2002 EMG of the left upper extremity was abnormal, suggesting possible underlying polyneuropathy.  There was no electrical evidence of left ulnar neuropathy, left carpal tunnel syndrome, or left C8-T1 radiculopathy.  

* An August 2002 EMG report indicates that the Veteran had experienced pain in the left elbow and forearm since 1995, with constant numbness in the ring and little fingers and occasional numbness over the entire left hand.  The physician noted that EMG results were consistent with a neuropraxic ulnar neuropathy at the left elbow and mild left carpal tunnel syndrome.   The impression was electrodiagnostic evidence of a mild neuropraxic ulnar neuropathy at the left elbow and evidence of a mild median neuropathy at the left wrist, but no evidence of a cervical radiculopathy, plexopathy, or generalized peripheral polyneuropathy.  

* In August 2002, the Veteran's physician reviewed the August 2002 EMG report and commented that they demonstrated left elbow cubital tunnel and mild median neuropathy.  The assessment was left elbow cubital tunnel, left lateral epicondylitis, and possible carpal tunnel syndrome.  

* In January 2003, a VA physician indicated review of the medical evidence of record and opined that there was no confirmed diagnosis of left carpal tunnel syndrome at that point in time.  

* A February 2003 VA orthopedic surgery clinic note reports that the Veteran had experienced numbness in his left 4th and 5th fingers since 1995 following an in-service injury lifting boxes, with more recent symptoms of numbness of his thumb, index, and middle fingers and pain over the volar aspects of his wrist.  The impression was left ulnar neuropathy with minimal changes on EMG and objective examination consistent with sensory changes but no motor changes.  The physician commented that the Veteran had a "mixed bag" of symptoms which mimicked ulnar nerve compression, carpal tunnel syndrome, and also lateral epicondylitis.  

* A March 2003 EMG of the left upper extremity revealed persistent evidence of an underlying polyneuropathy.  The neurologist commented that there were additional findings which suggested possible mild left carpal tunnel syndrome, although this was not definite due to underlying polyneuropathy.  There was no evidence of superimposed left ulnar neuropathy or left C5-T1 radiculopathy.  

* In April 2003, the Veteran returned for follow-up in the VA orthopedic surgery clinic, at which time the physician reviewed the March 2003 EMG.  The impression was left ulnar neuropathy with sensory changes.  The physician commented that the Veteran also had symptoms of carpal tunnel syndrome as well as lateral epicondylitis.  

* An April 2003 VA primary care note includes an assessment of chronic pain related to carpal tunnel and median/ulnar nerves on the left.  

* A January 2009 EMG of the left upper extremity was essentially normal.  There was no electrodiagnostic evidence of ulnar mononeuropathy on the left, nor was there evidence of a left median mononeuropathy, left brachial plexopathy, or cervical radiculopathy affecting roots C6-T1 on the left.  

* A March 2011 nerve conduction study (NCS) revealed electrodiagnostic findings consistent with a mild-moderate left ulnar neuropathy at the elbow (cubital tunnel syndrome).  The physician noted that the left median sensory study demonstrated a prolonged distal latency and, if symptoms corroborated, this could be consistent with a mild carpal tunnel syndrome, although the Veteran did not clinically complain of typical carpal tunnel symptoms.  

* A November 2011 VA orthopedic surgery clinic note includes an assessment of signs and symptoms of carpal tunnel and/or cubital tunnel syndrome on the left.  

* In February 2012, the Veteran underwent an EMG to evaluate his left ulnar neuropathy and his prior mild median neuropathy.  The physician noted that the Veteran's symptoms started in 1996 with various activities during deployment.  The assessment was electrodiagnostic findings consistent with a moderate left ulnar neuropathy at the level of the elbow.  In addition, the median mononeuropathic findings were more pronounced and the physician commented that the Veteran reported symptoms which corroborated a clinical diagnosis of carpal tunnel syndrome.  

* In March 2012, a physician in the VA orthopedic surgery clinic reviewed the EMG and commented that the studies were compatible with ulnar neuropathy at the cubital tunnel level to a moderate degree but were also positive for carpal tunnel as well, with interference of motor and sensory functions.  He stated that, in reviewing the Veteran's history, this had been longstanding from back in the late 1990s when he had an in-service injury.  The orthopedic surgeon commented that the Veteran had cubital and carpal tunnel syndromes both clinically and electrodiagnostically.  

* During VA treatment in June 2012, the Veteran reported more than 10 years of left wrist/hand/elbow pain which started while he was deployed.  The assessment was left carpal tunnel syndrome and left cubital tunnel syndrome.  

All examination findings, along with a complete explanation for all opinions expressed, should be set forth in the examination report.

6.  After all available records have been associated with the claims file/e-folder, arrange for the Veteran to undergo VA examination to evaluate the service-connected left tennis elbow.  Prior to the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner. All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  

The examiner should conduct range of motion testing of the left elbow (expressed in degrees).  The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use.  To the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

In addition, the examiner should comment upon whether the Veteran's left tennis elbow results in marked interference with employment (i.e., beyond that contemplated in the assigned rating).  

The examiner should comment as to whether it is possible to distinguish the symptoms and effects of the service-connected left tennis elbow, from those attributable to any other diagnosed disability.  If it is not medically possible to do so, the examiner should clearly so state, indicating that the above-noted findings are indicative of the Veteran's overall impairment associated with his service-connected left tennis elbow.  

All examination findings, along with a complete explanation for all opinions expressed, should be set forth in the examination report.

7.  After all available records have been associated with the claims file/e-folder, arrange for the Veteran to undergo VA examination to evaluate the service-connected left cubital tunnel syndrome.  Prior to the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner. All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  

The examiner should describe all symptoms (and associated impairment of function) related to the Veteran's left cubital tunnel syndrome, and should opine as to whether such impairment is equivalent to mild, moderate, or severe incomplete paralysis or complete paralysis of the affected nerve.

In addition, the examiner should comment upon whether the Veteran's left cubital tunnel syndrome results in marked interference with employment (i.e., beyond that contemplated in the assigned rating).  

The examiner should comment as to whether it is possible to distinguish the symptoms and effects of the service-connected left cubital tunnel syndrome, from those attributable to any other diagnosed disability.  If it is not medically possible to do so, the examiner should clearly so state, indicating that the above-noted findings are indicative of the Veteran's overall impairment associated with his service-connected left cubital tunnel syndrome.  

All examination findings, along with a complete explanation for all opinions expressed, should be set forth in the examination report.

8.  After all available records have been associated with the claims file/e-folder, arrange for the Veteran to undergo VA examination to evaluate the service-connected hypertension.  Prior to the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner. All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  

The examiner should describe all symptoms related to the Veteran's hypertension and should report all pertinent findings, including the results of blood pressure testing.  

In addition, the examiner should comment upon whether the Veteran's hypertension results in marked interference with employment (i.e., beyond that contemplated in the assigned rating).  

All examination findings, along with a complete explanation for all opinions expressed, should be set forth in the examination report.

9.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claims, considering all evidence of record.  In readjudicating the increased ratings claims, the AOJ should consider whether there is a combined effect of multiple disabilities which is exceptional and not captured by the schedular evaluations which would warrant referral for extraschedular consideration.  See Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).  If any benefit sought remains denied the Veteran and his representative should be provided an SSOC.  An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



